Citation Nr: 1409020	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 9, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from February 1977 until his retirement in February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2013.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  A claim of entitlement to a TDIU was received by VA on November 9, 2010, and there is no formal claim, informal claim, or written intent to file a claim for entitlement to a TDIU or entitlement to an increased disability rating prior to that date.

2.  In a February 2011 rating decision, the Veteran was granted entitlement to TDIU effective November 9, 2010, and the evidence does not establish that the Veteran became unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities in the one-year period prior to his date of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2010, for the grant of entitlement to a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.1, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU.  Once a claim is granted it is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for compliance 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Nonetheless, the Board notes that a November 2010 letter provided the Veteran notice of how effective dates are assigned.  

Generally, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013); 38 U.S.C.A. § 5110 (West 2002).  For awards of increased compensation, if the evidence demonstrates that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable within that one year prior to the receipt of the claim.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should have been assigned an earlier effective date for the grant of a TDIU.  Specifically, the Veteran has reported that because he met the schedular criteria for TDIU as early as May 2002, that should have been considered a claim of entitlement to a TDIU as there was evidence of record at that time that he was not working.  

The Veteran filed a claim for service connection for various disabilities in June 2000.  Prior to that claim, the Veteran was not in receipt of service-connected compensation benefits.  Based on the June 2000 claim, the Veteran was granted entitlement to service connection for various disabilities in May 2002 and August 2002 rating decisions.  The Veteran's combined disability rating as of the August 2002 rating decision was 80 percent, effective June 14, 2000.  The Veteran did not indicate at that time that he was unable to work as a result of his service-connected disabilities.  In fact, the evidence of record at that time tended to indicate that the Veteran was retired and had retired due to age and length of service and not because of impairment caused by any sort of disability.  

Following the August 2002 rating decision, there is no evidence of record indicating that the Veteran sent correspondance of any kind to VA until his claim of entitlement to increased disability ratings and of entitlement to a TDIU that were received by VA in November 2010.  At that time, the Veteran also submitted private treatment records showing that his respiratory disability had increased in severity.  There is no indication from the private treatment notes submitted that the Veteran was unable to work as a result of his service-connected disabilities.  In his VA Form 21-8940, submitted in February 2011, the Veteran indicated that he had become too disabled to work as a result of his service-connected disabilities in 2005.  However, the Veteran did not submit any medical evidence to substantiate that contention. 

In response to his claim, the Veteran was provided VA examinations in December 2010 and January 2011 to determine the current level of severity of all functional and occupational impairment caused by his service-connected disabilities.  Based on those examinations, it was determined that the Veteran was unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  In the February 2011 rating decision, the Veteran was granted entitlement to a TDIU, effective his November 9, 2010, the date of claim.  

The Board finds that an effective date earlier than November 9, 2010, for the grant of a TDIU is not warranted.  The Veteran did not submit his claim of entitlement to a TDIU until November 9, 2010, and there is no evidence of record indicating that there was a pending claim for a TDIU or an increased disability rating prior to that date.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU in connection with the current claim is the one-year period prior to the receipt of his November 9, 2010, claim.  However, there is no evidence to substantiate the Veteran's claim that he was unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities prior to the November 9, 2010, claim.  In fact, the medical evidence the Veteran submitted with his claim of entitlement to a TDIU is silent for any mention of his inability to work or the occupational impairment caused by his various disabilities.  In any event, the evidence of record does not demonstrate a factually ascertainable increase in disability resulting in the Veteran's being unable to secure or follow a substantially gainful occupation within one year prior to receipt of his November 2010 claim for TDIU.  Therefore, the Board finds that the evidence of record fails to establish that the Veteran met the criteria for assignment of a TDIU in the one-year prior to his November 9, 2010, date of claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an effective date earlier than November 9, 2010, for the grant of a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 9, 2010, for the grant of a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


